Exhibit 10.3

THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE HEREOF HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”) OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED
OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER
APPLICABLE STATE SECURITIES LAWS OR THE COMPANY SHALL HAVE RECEIVED AN OPINION
OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT REGISTRATION OF SUCH
SECURITIES UNDER THE SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE
SECURITIES LAWS IS NOT REQUIRED.

STOCK PURCHASE WARRANT

 

Date of Issuance:                         Certificate No.     

To Purchase              Shares of

Common Stock of

DAIS ANALYTIC CORPORATION

THIS CERTIFIES THAT, for value received, the receipt and sufficiency of which is
hereby acknowledged:

Subject to the conditions set forth herein,                      (“Holder”), or
its permitted assigns, is entitled to subscribe for and purchase from Dais
Analytic Corporation, a New York corporation (the “Company”), at any time or
from time to time after the date hereof (the “Issuance Date”) and continuing
during the period of exercise set forth in and subject to the limitations on
exercise of paragraph 3 hereof, a total of                      (            )
fully paid and non-assessable shares of the Company’s Common Stock, par value
$0.01 per share (the “Common Stock”), at an exercise price of twenty-five (US
$0.25) per share (the “Exercise Price”), subject to adjustment from time to time
pursuant to the provisions of paragraph 5 hereof. The term “Warrant(s),” as used
herein, shall mean this Warrant of even date herewith, including all amendments
to any such Warrants and all warrants issued in exchange, transfer or
replacement therefor. The term “Warrant Shares,” as used herein, refers to the
shares of Common Stock purchased or purchasable upon the exercise of this
Warrant.

This Warrant is subject to the following provisions, terms and conditions:

1. Definitions. For the purpose of the Warrants, the following terms, whether or
not capitalized or underlined in the text of this Warrant, shall have the
following meanings:

“Commission” shall mean the U.S. Securities and Exchange Commission or any other
governmental authority at the time administering the Securities Act.

“Common Stock” shall mean the common stock, par value $0.01 per share, of the
Company.

“Company” shall have the meaning specified in the introduction to this Warrant.



--------------------------------------------------------------------------------

“Convertible Note Issuance” shall have the meaning specified in the Secured
Convertible Promissory Note the conversion of which has resulted in the issuance
of this Warrant.

“Exercise Agreement” shall have the meaning specified in paragraph 2 hereof.

“Exercise Price” shall have the meaning specified in the introduction to this
Warrant.

“Securities Act” shall mean the Securities Act of 1933, as amended, as any
similar or successor federal statute, and the rules and regulations of the
Commission thereunder, all as the same shall be in effect at the time. Reference
to a particular section of the Securities Act shall include a reference to the
comparable section, if any, of any such similar or successor federal statute.

“Warrant Shares” shall have the meaning specified in the introduction to this
Warrant.

“Warrant(s)” shall have the meaning specified in the introduction to this
Warrant.

2. Manner of Exercise; Cashless Exercise; Issuance of Certificates; Payment for
Shares; Buy-In Rights; No Fractional Shares.

(a) The rights represented by this Warrant may be exercised by the Holder
hereof, in whole or in partial increments of fifty thousand (50,000) shares,
subject to the limitations on exercise contained in paragraph 3 herein, by the
surrender of this Warrant, together with a completed Exercise Agreement in the
form attached hereto (“Exercise Agreement”), during normal business hours on any
business day at the principal office of the Company (or such other office or
agency of the Company as it may designate by notice in writing to the Holder
hereof at the address of such Holder appearing on the books of the Company) at
any time during the period set forth in paragraph 3 hereof and, subject to the
terms of subsection (b) below, upon payment to the Company by certified check or
wire transfer in an amount equal to the product obtained by multiplying the
Exercise Price by the number of Warrant Shares to be purchased in connection
with such exercise. The Company agrees that the shares so purchased shall be and
are deemed to be issued to the Holder hereof as the record owner of such shares
as of the close of business on the day upon which all of the foregoing
requirements have been met.

(b) Notwithstanding any provisions herein to the contrary and commencing one
(1) year following the Issuance Date if (i) the Per Share Market Value (as
defined below) of one share of Common Stock is greater than the Exercise Price
(at the date of calculation as set forth below) and (ii) a registration
statement under the Securities Act providing for the resale of the Warrant
Shares is not then in effect by the date such registration statement is required
to be effective pursuant to the Registration Rights Agreement or not effective
at any time during the Effectiveness Period (as defined in the Registration
Rights Agreement) in accordance with the terms of the Registration Rights
Agreement, in lieu of exercising this Warrant by payment of cash, the Holder may
exercise this Warrant by a cashless exercise and shall receive the number of
shares of Common Stock equal to an amount (as determined below) by surrender of
this Warrant at the principal office of the Company together with the properly
endorsed Exercise



--------------------------------------------------------------------------------

Agreement in which event the Company shall issue to the Holder a number of
shares of Common Stock computed using the following formula:

 

  

 X = Y - (A)(Y)

                   B

Where    X =    the number of shares of Common Stock to be issued to the Holder.
   Y =    the number of shares of Common Stock purchasable upon exercise of all
of the Warrant or, if only a portion of the Warrant is being exercised, the
portion of the Warrant being exercised.    A =    the Exercise Price.    B =   
the Per Share Market Value of one share of Common Stock.

For purposes hereof, “Per Share Market Value” means on any particular date
(a) the last closing bid price per share of the Common Stock on such date on the
OTC Bulletin Board or another registered national stock exchange on which the
Common Stock is then listed, or if there is no such price on such date, then the
closing bid price on such exchange or quotation system on the date nearest
preceding such date, or (b) if the Common Stock is not listed then on the OTC
Bulletin Board or any registered national stock exchange, the last closing bid
price for a share of Common Stock in the over-the-counter market, as reported by
the OTC Bulletin Board or in the National Quotation Bureau Incorporated or
similar organization or agency succeeding to its functions of reporting prices)
at the close of business on such date, or (c) if the Common Stock is not then
reported by the OTC Bulletin Board or the National Quotation Bureau Incorporated
(or similar organization or agency succeeding to its functions of reporting
prices), then the “Pink Sheet” quotes for the applicable trading days preceding
such date of determination, or (d) if the Common Stock is not then publicly
traded the fair market value of a share of Common Stock as determined by an
independent appraiser selected in good faith by the Holder and reasonably
acceptable to the Company.

(c) Certificates for the Warrant Shares so purchased shall be delivered to the
Holder hereof within a reasonable time after the rights represented by this
Warrant shall have been so exercised but in no event later than Five
(5) business days (the “Delivery Date”) after the date thereof. The stock
certificate or certificates so delivered shall be registered in the name of said
Holder. If this Warrant shall have been exercised only in part, then, unless
this Warrant has expired, the Company shall, at its expense, at the time of
delivery of said stock certificates(s), deliver to said Holder a new Warrant
representing the right to purchase the remaining number of shares of Common
Stock with respect to which this Warrant shall not then have been exercised.

(d) In addition to any other rights available to the Holder, if the Company
fails to cause its transfer agent to transmit to the Holder a certificate or
certificates representing the Warrant Shares pursuant to an exercise on or
before the date that is Five (5) business days following the Delivery Date, and
if after such date the Holder is required by its broker to purchase (in an open
market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by the Holder of the Warrant Shares which the Holder
anticipated receiving upon such exercise (a “Buy-In”), then the Company shall
(1) pay in cash to the Holder the amount by which (x) the Holder’s total
purchase price (including brokerage commissions, if any)



--------------------------------------------------------------------------------

for the shares of Common Stock so purchased exceeds (y) the amount obtained by
multiplying (A) the number of shares of Warrant Shares that the Company was
required to deliver to the Holder in connection with the exercise at issue times
(B) the price at which the sell order giving rise to such purchase obligation
was executed, and (2) at the option of the Holder, either reinstate the portion
of the Warrant and equivalent number of shares of Warrant Shares for which such
exercise was not honored or deliver to the Holder the number of shares of Common
Stock that would have been issued had the Company timely complied with its
exercise and delivery obligations hereunder. For example, if the Holder
purchases Common Stock having a total purchase price of $11,000 to cover a
Buy-In with respect to an attempted exercise of shares of Common Stock with an
aggregate sale price giving rise to such purchase obligation of $10,000, under
clause (1) of the immediately preceding sentence the Company shall be required
to pay the Holder $1,000. The Holder shall provide the Company written notice
indicating the amounts payable to the Holder in respect of the Buy-In, together
with applicable confirmations and other evidence reasonably requested by the
Company. Nothing herein shall limit a Holder’s right to pursue any other
remedies available to it hereunder, at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Company’s failure to timely deliver certificates representing
shares of Common Stock upon exercise of this Warrant as required pursuant to the
terms hereof.

(e) This Warrant shall be exercisable only for a whole number of Warrant Shares.
No fractions of shares of Common Stock, or scrip for any such fractions of
shares, shall be issued upon the exercise of this Warrant.

3. Period of Exercise. This Warrant is exercisable, subject to the following
limitations, at any time or from time to time during the period beginning on the
Issuance Date and ending five years thereafter (“Term”). During the Term, Holder
may exercise this Warrant for only that number of shares of Common Stock that
have been issued to the Holder pursuant to the Convertible Note Issuance;
provided, however, in the event the Convertible Note is repaid in cash on or
prior to the maturity date of such Convertible Note, Holder may exercise this
Warrant for all of the shares of Common Stock issuable hereunder.

4. Shares to be Fully Paid; Reservations of Shares. The Company covenants and
agrees that all Warrant Shares will be duly authorized and validly issued and
upon issuance in accordance with the terms and conditions hereof, will be fully
paid and nonassessable. The Company further covenants and agrees that during the
period within which the rights represented by this Warrant may be exercised, the
Company will at all times have authorized, and reserved for the purpose of issue
upon exercise of the subscription rights evidenced by this Warrant a sufficient
number of shares of Common Stock to provide for the exercise of the rights
represented by this Warrant.

5. Adjustment.

(a) Stock Dividends, Splits, Reclassifications, etc. If prior to the expiration
date, the Company shall pay a stock dividend upon, or subdivide, split-up,
reverse split, reclassify or combine its shares of Common Stock or if such stock
shall be made exchangeable for other stock of the Company or if the Company
shall effect a capital reorganization or reclassification of the capital stock
or consolidate or merge the Company with another entity or sell substantially
all of its assets to another entity in such a way that the holders of the Common
Stock shall be entitled to receive stock, securities, or assets with respect to
or in exchange for



--------------------------------------------------------------------------------

Common Stock then the Company shall appropriately adjust the number, class
and/or exercise price of the Stock subject to the outstanding Warrant to reflect
the change in Common Stock. All affected terms and conditions of the Warrant
shall also be appropriately adjusted. If, as a result of any adjustment under
this section the Warrant Holder shall become entitled to a fractional share of
Stock, the Holder shall have the right to purchase only the adjusted full number
of shares of Stock and no payment or other adjustment will be made in respect to
the fractional shares of Stock so disregarded. The determination of the
Company’s Board of Directors regarding any adjustment will be final and
conclusive. The Holder of the Warrant shall be given prompt notice of any
adjustment of the number of shares issuable on exercise of the Warrant or any
adjustment of the exercise price of the Warrant as well as the taking of any of
the foregoing corporate actions.

(b) Adjustments for Issuance of Additional Shares of Common Stock.

(A) In the event the Company, shall, at any time, from time to time, issue or
sell any additional shares of common stock (other than pursuant to Stock
Equivalents (hereafter defined) granted or issued prior to the issuance date of
this Note) (“Additional Shares of Common Stock”), at a price per share less than
the Exercise Price then in effect or without consideration, then the Exercise
Price upon each such issuance shall be adjusted to that price (rounded to the
nearest cent) determined by multiplying each of the Exercise Price then in
effect by a fraction:

(i) the numerator of which shall be equal to the sum of (x) the number of shares
of Common Stock outstanding immediately prior to the issuance of such Additional
Shares of Common Stock plus (y) the number of shares of Common Stock (rounded to
the nearest whole share) which the aggregate consideration for the total number
of such Additional Shares of Common Stock so issued would purchase at a price
per share equal to the Exercise Price then in effect, and

(ii) the denominator of which shall be equal to the number of shares of Common
Stock outstanding immediately after the issuance of such Additional Shares of
Common Stock.

(B) The provisions of paragraph (A) of Section 5(b) shall not apply to any
issuance of Additional Shares of Common Stock for which an adjustment is
provided under Section 5(c). No adjustment of the number of shares of Common
Stock for which this Note shall be convertible shall be made under paragraph
(A) of Section 5(b) upon the issuance of any Additional Shares of Common Stock
which are issued pursuant to the exercise of any Common Stock Equivalents, if
any such adjustment shall previously have been made upon the issuance of such
Common Stock Equivalents pursuant to Section 5(c).

(c) Issuance of Common Stock Equivalents. The provisions of this Section 5(c)
shall apply if (a) the Company, at any time after the Issuance Date, shall issue
any securities convertible into or exchangeable for, directly or indirectly,
Common Stock (“Convertible Securities”), other than the Notes, or (b) any rights
or warrants or options to purchase any such Common Stock or Convertible
Securities (collectively, the “Common Stock Equivalents”) shall be issued or
sold. If the price per share for which Additional Shares of Common Stock may be
issuable pursuant to any such Common Stock Equivalent shall be less than the
applicable Exercise Price then in effect, or if, after any such issuance of
Common Stock Equivalents, the



--------------------------------------------------------------------------------

price per share for which Additional Shares of Common Stock may be issuable
thereafter is amended or adjusted, and such price as so amended shall be less
than the applicable Exercise Price in effect at the time of such amendment or
adjustment, then the applicable Exercise Price upon each such issuance or
amendment shall be adjusted as provided in the first sentence of subsection
(A) of Section 5(b). No adjustment shall be made to the Exercise Price upon the
issuance of Common Stock pursuant to the exercise, conversion or exchange of any
Convertible Security or Common Stock Equivalent where an adjustment to the
Exercise Price was made as a result of the issuance or purchase of any
Convertible Security or Common Stock Equivalent.

(d) Certain Issues Excepted. Anything herein to the contrary notwithstanding,
the Company shall not be required to make any adjustment to the Exercise Price
under Sections 5(b) and (c) in connection with (i) securities issued (other than
for cash) in connection with a merger, acquisition, or consolidation,
(ii) securities issued pursuant to the conversion or exercise of convertible or
exercisable securities issued or outstanding on or prior to the date hereof (so
long as the conversion or exercise price in such securities are not amended to
lower such price and/or adversely affect the Payee), (iii) securities issued in
connection with bona fide strategic license agreements or other partnering
arrangements so long as such issuances are not for the sole purpose of raising
capital, (iv) up to 2,000,000 shares of Common Stock issued pursuant to the
Company’s stock option plans and employee stock purchase plans as they now exist
or may exist in the future approved by the Board of Directors, (v) up to 250,000
shares of Common Stock issued to the Company’s consultants for services rendered
to the Company so long as such issuances are approved by the Board of Directors,
and (vi) any warrants issued to the placement agent and its designees for the
transactions contemplated hereby.

6. REPRESENTATION OF HOLDER. BY ACCEPTANCE OF THIS WARRANT, THE HOLDER HEREBY
REPRESENTS, WARRANTS AND COVENANT THAT ANY SHARES OF STOCK PURCHASED UPON
EXERCISE OF THIS WARRANT SHALL BE ACQUIRED FOR INVESTMENT ONLY AND NOT WITH A
VIEW TO, OR FOR SALE IN CONNECTION WITH, ANY DISTRIBUTION THEREOF; THAT THE
HOLDER HAS HAD SUCH OPPORTUNITY AS SUCH HOLDER HAS DEEMED ADEQUATE TO OBTAIN THE
MERITS AND RISKS OF ITS INVESTMENT IN THE COMPANY; THAT HOLDER IS AN “ACCREDITED
INVESTOR” AS THAT TERM IS DEFINED IN REGULATION D UNDER THE UNITED STATES
SECURITIES ACT OF 1933; THAT HOLDER IS ABLE TO BEAR THE ECONOMIC RISK OF HOLDING
SUCH SHARES AS MAY BE REQUIRED PURSUANT TO THE EXERCISE OF THIS WARRANT FOR AN
INDEFINITE PERIOD; THE HOLDER UNDERSTAND THAT THE SHARES OF STOCK ACQUIRED
PURSUANT TO THE EXERCISE OF THIS WARRANT WILL NOT BE REGISTERED UNDER THE
SECURITIES EXCHANGE ACT AND WILL BE “ RESTRICTED SECURITIES” WITHIN THE MEANING
OF RULE 144 UNDER THE SECURITIES ACT AND THAT THE EXEMPTION FROM REGISTRATION
UNDER RULE 144 WILL NOT BE AVAILABLE FOR AT LEAST ONE YEAR FROM THE DATE OF
EXERCISE OF THIS WARRANT AND EVEN THEN WILL NOT BE AVAILABLE UNLESS A PUBLIC
MARKET THEN EXISTS FOR THE COMMON STOCK, ADEQUATE INFORMATION CONCERNING THE
COMPANY THEN MADE AVAILABLE TO THE PUBLIC, AND OTHER TERMS AND CONDITIONS OF
RULE 144 ARE COMPLIED WITH; AND THAT ALL STOCK CERTIFICATES REPRESENTING SHARES
OF STOCK ISSUED TO HOLDER UPON EXERCISE OF THIS WARRANT MAY HAVE AFFIXED THERETO
A LEGEND SUBSTANTIALLY IN THE FOLLOWING FORM:

THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE HEREOF HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”) OR ANY STATE



--------------------------------------------------------------------------------

SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS
REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE STATE SECURITIES LAWS
OR THE COMPANY SHALL HAVE RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY
TO THE COMPANY THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND
UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.

The Company agrees to reissue this Warrant or certificates representing any of
the Warrant Shares, without the legend set forth above if at such time, prior to
making any transfer of any such securities, the Holder shall give written notice
to the Company describing the manner and terms of such transfer. Such proposed
transfer will not be effected until: (a) either (i) the Company has received an
opinion of counsel reasonably satisfactory to the Company, to the effect that
the registration of such securities under the Securities Act is not required in
connection with such proposed transfer, (ii) a registration statement under the
Securities Act covering such proposed disposition has been filed by the Company
with the Securities and Exchange Commission and has become effective under the
Securities Act, (iii) the Company has received other evidence reasonably
satisfactory to the Company that such registration and qualification under the
Securities Act and state securities laws are not required, or (iv) the Holder
provides the Company with reasonable assurances that such security can be sold
pursuant to Rule 144 under the Securities Act; and (b) either (i) the Company
has received an opinion of counsel reasonably satisfactory to the Company, to
the effect that registration or qualification under the securities or “blue sky”
laws of any state is not required in connection with such proposed disposition,
or (ii) compliance with applicable state securities or “blue sky” laws has been
effected or a valid exemption exists with respect thereto. The Company will
respond to any such notice from a holder within three (3) business days. In the
case of any proposed transfer under this Section 6, the Company will use
reasonable efforts to comply with any such applicable state securities or “blue
sky” laws, but shall in no event be required, (x) to qualify to do business in
any state where it is not then qualified, (y) to take any action that would
subject it to tax or to the general service of process in any state where it is
not then subject, or (z) to comply with state securities or “blue sky” laws of
any state for which registration by coordination is unavailable to the Company.
The restrictions on transfer contained in this Section 6 shall be in addition
to, and not by way of limitation of, any other restrictions on transfer
contained in any other section of this Warrant. Whenever a certificate
representing the Warrant Shares is required to be issued to a the Holder without
a legend, in lieu of delivering physical certificates representing the Warrant
Shares, the Company shall cause its transfer agent to electronically transmit
the Warrant Shares to the Holder by crediting the account of the Holder’s Prime
Broker with DTC through its DWAC system so long as the Company’s transfer agent
is participating in the DWAC system.

7. Agreement of the Company. The Company will not, through any reorganization,
transfer of assets, consolidation, merger, dissolution, issue or sale of
securities or any other voluntary action, seeking to avoid the observance of
this Warrant. In the event that the Company completes a reorganization, transfer
of assets, consolidation, merger, dissolution, issue or sale of securities or
any other voluntary action and the surviving entity is not a public company that
is registered pursuant to the Securities Exchange Act of 1934, as amended, or
its Common Stock is not listed or quoted on a national securities exchange,
national automated quotation system or the



--------------------------------------------------------------------------------

OTC Bulletin Board, then the Holder shall have the right, at the Holder’s
expense, to have the Company pay to the Holder an amount in cash equal to the
value of this Warrant calculated in accordance with the Black-Scholes formula.

8. No Rights or Liabilities as a Shareholder. This Warrant shall not entitle the
Holders hereof to any voting rights or any other rights as a shareholder of the
Company. No provision of this Warrant, in the absence of affirmative action by
the Holder hereof to purchase Warrant Shares, and no mere enumeration herein of
the rights or privileges of the Holder hereof, shall give rise to any liability
of such Holder for the Exercise Price or as a shareholder of the Company,
whether such liability is asserted by the Company or by creditors of the
Company. Call. The Company shall have the right, upon notice to the Holder
(“Call Notice”), to “call” all or any portion of this Warrant (a “Call”)
provided that (i) the Warrant Shares have been registered for resale pursuant to
the Securities Act, and are freely tradable without restriction for at least the
30-day period preceding such notice, (ii) the Per Share Market Value for the
Common Stock has been at least $1.50 per share (subject to adjustment to reflect
stock splits, stock dividends, recapitalizations and the like) for each trading
day in the 20-trading day period immediately preceding the date of the Call
Notice, and (iii) the average daily trading volume for the Common Stock has been
at least 75,000 shares for the 10-trading day period immediately preceding the
date of the Call Notice. The Call Notice shall state what portion of the Warrant
is being Called and on what date the Call shall take effect, which date shall be
at least 30 calendar days after the Call Notice is sent to Holder (the “Call
Date”). The Company covenants to honor all exercises of this Warrant up until
5:00pm (Eastern Time) on the Call Date, and any such exercises will be applied
against the portion of the Warrant being Called. The Call Notice shall be void
if on the Call Date, the Warrant Shares are no longer freely tradable without
restriction. After 5:01pm (Eastern Time) on the Call Date, any unexercised
portion of the Warrant being Called shall be cancelled without any consideration
due to the Holder.

9. Transfer and Exchange.

(a) Transfer of Warrant. Subject to compliance with applicable federal and state
securities laws and the terms and conditions of this Agreement, Holder shall
have the right from time to time to transfer or sell all or a portion of this
Warrant to one or more third parties (a “Third Party Transferee”); provided,
however, (i) no Third Party Transferee shall be a Competitor (as determined in
the reasonable good faith discretion of the Board of Directors of Company) of
the Company and (ii) that any Third Party Transferee shall agree in writing to
be bound as a holder to the terms and conditions of this Warrant.

(b) Replacement of Warrant. Upon receipt of written notice from the holder
hereof or other evidence reasonably satisfactory to the Company of the loss,
theft, destruction or mutilation of this Warrant and, in the case of any such
loss, theft or destruction, upon deliver of an indemnity agreement, or other
indemnity reasonably satisfactory to the Company, or, in the case of any such
mutilation, upon surrender and cancellation of such Warrant, the Company will
execute and deliver, in lieu thereof, a new Warrant of like tenor.

(c) Cancellation; Payment of Expenses. Upon the surrender of this Warrant in
connection with any transfer or replacement as provided in this paragraph 9,
this Warrant shall be promptly canceled by the Company.



--------------------------------------------------------------------------------

10. Notices. All notices and other communications required or permitted
hereunder shall be in writing, and shall be deemed to have been delivered on the
date delivered by hand, telegram, facsimile or by similar means, on the first
(1st) day following the day when sent by recognized courier or overnight
delivery service (fees prepaid), or on the fifth (5th) day following the day
when deposited in the mail, registered or certified (postage prepaid),
addressed: (i) if to the Holder hereof or any other holder of any Warrants, at
the registered address of the Holder hereof or such other holder as set forth in
the register kept by the Company at its principal office with respect to the
Warrants, or to such other address as the Holder hereof or such other holder may
have designated to the Company in writing, and (ii) if to the Company, at 11552
Prosperous Drive, Odessa, Florida 33556, Attention: Timothy Tangredi or
addresses as the Company may designated in writing to the Holder hereof or any
other holder of any of the Warrants at the time outstanding.

11. Governing Law; Jurisdiction. This Warrant shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the laws of
the State of New York, without regard to principles of conflicts of laws. Any
legal action or proceeding with respect to this Warrant shall be brought in the
courts of the State of New York or of the United States of America sitting in
Manhattan, New York, and, by execution, delivery and acceptance of this Warrant,
both the Company and Holder hereby accept for itself and in respect of its
property, generally and unconditionally, the jurisdiction of the aforesaid
courts. The Company and Holder hereby irrevocably waive, in connection with any
such action or proceeding, any objection, including, without limitation, any
objection to the laying of venue or based on the grounds of forum non
conveniens, which they may now or hereafter have to the bringing of any such
action or proceeding in such respective jurisdictions.

12. Miscellaneous.

(a) Amendments. This Warrant and any provision hereof may be changed, waived,
discharged or terminated, but only by an instrument in writing signed by the
party (or any predecessor in interest thereof) against whom enforcement of the
same is sought.

(b) Descriptive Headings. The descriptive headings of the several paragraphs of
this Warrant are inserted for purposes of reference only, and shall not affect
the meaning or construction of any of the provisions hereof.

(c) Severability. It is expressly agreed that if any provision of this Warrant
shall be determined by a court of competent jurisdiction to be void and of no
effect, the provision of this Warrant shall be deemed amended to modify or
delete, as necessary, the offending provision, and this Warrant as so amended or
modified shall not be rendered unenforceable or impaired but shall remain in
force to the fullest extent possible in keeping with the intentions of the
parties.

(d) Counterparts. This Warrant may be executed in counterparts, each of which
shall be deemed an original, but all of which taken together shall constitute
one and the same instrument.

(e) Waiver. The waiver of the Company of any provision of this Warrant shall not
operate as or be construed to be a subsequent waiver of the same provision or
waiver of any other provision of this Warrant.



--------------------------------------------------------------------------------

(f) Interpretation. All decisions or interpretations of the Board of Directors
of the Company with respect to any question arising under this option shall be
binding, conclusive and final.

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its duly
authorized officer this      day of                     .

 

DAIS ANALYTIC CORPORATION     HOLDER By:  

 

    Printed Name:  

 

Name:  

 

    Address  

 

Title:  

 

   

 

     

 

      Telephone Number:  

 

      Facsimile Number:  

 



--------------------------------------------------------------------------------

FORM OF EXERCISE AGREEMENT

[DATE]

To: Dais Analytic Corporation

Attention: Timothy Tangredi

The undersigned, pursuant to the provisions set forth in the attached Warrant,
hereby agrees to subscribe for and purchase              shares of $.01 par
value Common Stock covered by such Warrant.

The undersigned is an “accredited investor” and is acquiring such shares for the
purpose of investment and not with a view to or for sale in connection with any
distribution thereof.

The undersigned intends that payment of the Exercise Price shall be made as
(check one):

Cash Exercise            

Cashless Exercise            

If the Holder has elected a Cash Exercise, the Holder shall pay the sum of $
             by certified or official bank check (or via wire transfer) to the
Company in accordance with the terms of the Warrant.

If the Holder has elected a Cashless Exercise, a certificate shall be issued to
the Holder for the number of shares equal to the whole number portion of the
product of the calculation set forth below, which is                     . The
Company shall pay a cash adjustment in respect of the fractional portion of the
product of the calculation set forth below in an amount equal to the product of
the fractional portion of such product and the Per Share Market Value on the
date of exercise, which product is                     .

 

X = Y

  - (A)(Y)    

B

 

Where:

The number of shares of Common Stock to be issued to the Holder
                                         (“X”).

The number of shares of Common Stock purchasable upon exercise of all of the
Warrant or, if only a portion of the Warrant is being exercised, the portion of
the Warrant being exercised                                          
                    (“Y”).

The Exercise Price                              (“A”).

The Per Share Market Value of one share of Common Stock
                                         (“B”).

 

Signature:  

 

Name:  

 

On behalf of:  

 

Its:  

 



--------------------------------------------------------------------------------

Address: